Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 17, 2020                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

  159948 & (78)                                                                                            David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 159948
                                                                     COA: 338431
                                                                     St. Clair CC: 05-000220-FH
  TERRY LEE CEASOR,
             Defendant-Appellant.
  ____________________________________/

        On order of the Court, the motion to file supplemental authority is GRANTED.
  The application for leave to appeal the May 23, 2019 judgment of the Court of Appeals is
  considered. We direct the Clerk to schedule oral argument on the application. MCR
  7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether he was denied the effective assistance of trial counsel due to
  counsel’s failure to seek funds from the circuit court to hire an expert witness or to
  otherwise obtain and present the testimony of an expert witness. In addition to the brief,
  the appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In
  the brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellee shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellee’s
  brief. The parties should not submit mere restatements of their application papers.

         MCCORMACK, C.J., not participating because of her prior involvement in this case
  as counsel for a party.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 17, 2020
          a0414
                                                                                Clerk